Citation Nr: 1213566	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-13 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the residuals of a low back injury, to include degenerative disc disease (DDD) and arthritis of the lumbar spine, with radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for an arthritic back problem.

In May 2011, the Veteran withdrew his request for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2011).  At that time, the Veteran also indicated that he was totally disabled.  The issue of entitlement to a total disability rating based on individual unemployability due to service- connected disabilities (TDIU) has not previously been adjudicated, and is not before the Board at this time.  However, in light of the favorable decision below, the Board finds that the issue should be referred to the RO for appropriate action.   


FINDING OF FACT

The Veteran has a current low back disability, namely DDD and arthritis of the lumbar spine with radiculopathy, which had its onset in service.


CONCLUSION OF LAW

A current low back disability was incurred in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 


Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Analysis

The Veteran contends that his currently demonstrated low back disability developed as a result of an injury sustained during a motor vehicle accident (MVA) in September 1964 during active duty.  The Veteran contends further that his in-service MVA injury is the only back injury he has ever had.

Service treatment records show that the Veteran complained of low back pain following an MVA in September 1964.  X-rays taken the next day were negative.  The Veteran complained of back pain again a few days later, and approximately three weeks later, treatment records show that there was evidence of left muscle spasms with tenderness over the interspinous ligaments of L2, L3 and L4.  He received a local injection, but declined to have heat treatments over the next four days due to his pending discharge.  There was no back disability diagnosed at the time of his discharge examination in October 1964.  

Private treatment records show that an MRI of the lumbar spine conducted in May 2005 revealed abnormalities of the lumbar spine.  Specifically, there was evidence of posterior bulging disc at L4-5, L5-6, and a small amount at L6-S1,with facet hypertrophy and arthropathy and mild spinal canal stenosis.

Private treatment records from E.P., MD show that in February 2007, the Veteran reported at least 2-3 months of right low back pain with radiation to the right buttock and posterior thigh.  They also note that the Veteran was known for spinal stenosis, and that he had been diagnosed with generalized arthritis.

Treatment records from Advanced Neurological Associates show that in April 2007, the Veteran reported an 18-month history of low back pain with sciatica.  He was given epidermal injections.

Outpatient treatment reports from the VA Medical Center in Cleveland, Ohio to include the Sandusky Community Based Outpatient Clinic, dated from October 2001 to March 2008, show complaints of low back pain, and a diagnosis of arthritis in multiple joints.
The Veteran was afforded a VA examination in response to his claim in April 2008.  The examiner noted that the Veteran had an old injury from a 1964 MVA, which was treated conservatively, and that over the years he had done well.  The examiner noted further that at that time, the Veteran had been found to have arthritis and DDD throughout his entire spine.  

The Veteran complained of persistent back pain, soreness, aching and tenderness, as well as radicular pain in both legs.  Lumbar spine X-rays showed mild arthritis.  The examiner diagnosed a residual injury of the lumbar spine with DDD, arthritis and lumbar radiculitis.  He concluded that it was not likely that the diagnosed DDD, radiculitis and arthritis were related to the Veteran's remote injury, and that since he had arthritis throughout his spine, it was more likely a natural occurring phenomenon.  He did not expound any further on his opinion.  Specifically, he did not explain why the fact that the Veteran had arthritis throughout his spine would make it more likely that the disease was a naturally occurring phenomenon as opposed to being a result of the in-service injury.  Accordingly, the Board finds that the VA examiner's opinion lacks probative value.

VA treatment records from the Sandusky Community Based Outpatient Clinic dated from May 2008 to August 2010 do not show treatment for the lumbar spine, however, they do show that the Veteran was prescribed Diclofenac.

The Veteran's claim was before the Board in December 2011.  At that time, it was determined that the April 2008 VA examiner's explanation for his negative opinion was too limited, in that he did not explain why arthritis throughout the spine would account for whether or not the disc bulging noted on the MRI was a natural occurring phenomenon as opposed to the result of his in-service MVA injury.  Accordingly, the Board referred the case for a medical expert opinion by a neurosurgeon addressing the probability that any current disability of the Veteran's spine was caused by an automobile accident during his active service.

In January 2012, S.R., MD of the Neurosurgery Section, Surgical Services of the North Florida/South Georgia VHS submitted a medical opinion in response to the Board's request.  Doctor S.R. noted that the Veteran was involved in a MVA while on active duty in 1964, and that he currently has low back pain and degenerative joint disease (DJD) of the lumbar spine.  He noted further that although the Veteran did experience low back pain at the time of the MVA, which was treated with conservative therapy, X-rays at that time did not show any fractures or dislocations.  He also stated that it is not known whether the Veteran's symptoms completely resolved, but formed the conclusion that the Veteran had managed throughout most of his adult life because he never had any low back surgery.  Finally, the doctor noted that joint disease of the type that the Veteran was diagnosed with is extremely common, and due to chronic wear and tear of the joints of the spine throughout life.  He opined that the MVA in 1964 was not the primary cause of the Veteran's current low back problems, noting that he believed that the Veteran would have had more severe symptoms earlier in life if it was.  However, he also opined that the MVA could have contributed to the degenerative process.

The medical evidence documents a current low back disability.  The service treatment records document an in-service back injury.  The Board also notes that the Veteran has reported in statements and during examinations that he has had low back pain since service.  These statements provide competent evidence of a low back injury during active duty and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  They are buttressed by the opinion of Dr. S.R.  He is competent to report the specifics of his injury, and his report is supported by the findings that he has a current low back disability.

There is evidence against the claim, inasmuch as the contemporaneous record does not document a low back disability for many years after service.  Furthermore, the April 2008 VA examiner opined that it was not likely that the Veteran's diagnosed DDD, radiculitis and arthritis were related to his in-service injury.  However, as noted above, the Board has found that the VA examiner's opinion lacks probative value.  The Board also notes that there is no evidence of any intercurrent post-service back injury.  Overall, the Board finds that the evidence is in at least equipoise.  Resolving reasonable doubt in the appellant's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).

ORDER

Service connection for a low back disability, to include DDD and arthritis of the lumbar spine with radiculopathy, is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


